Case 3:18-cv-00203-SMY Document 110 Filed 08/12/20 Page 1 of 15 Page ID #609




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TIMOTHY W. ELKINS, JR.,                         )
                                                 )
                    Plaintiff,                   )
                                                 )
 vs.                                             )       Case No. 3:18-cv-00203-SMY
                                                 )
 THOMAS SCHMIDT,                                 )
 BLAKE SELLERS,                                  )
 BRANDY KOTZMANIS,                               )
 ALISIA RUSHING, and                             )
 VALERIE BASSETT,                                )
                                                 )
                    Defendants.                  )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Timothy W. Elkins, Jr. filed this action pursuant to 42 U.S.C. § 1983 claiming

Defendants failed to provide him with adequate medical treatment and subjected him to

unconstitutional conditions of confinement while he was a pretrial detainee at the Madison County

Jail in 2017. This matter is now before the Court on Defendants’ Motion for Summary Judgment

(Doc. 107). For the following reasons, Defendants’ Motion is GRANTED in part and DENIED

in part.

                                     Procedural Background

       From January 31, 2017 through September 6, 2017, Plaintiff Timothy W. Elkins, Jr. was a

pretrial detainee at the Madison County Jail (“the Jail”). He alleges that Defendants Brandy

Kotzmanis, Alisia Rushing, and Valerie Bassett, all of whom are nurses at the jail, failed to provide

him with adequate medical treatment for his dental and mental health needs and that they subjected

him to unconstitutional conditions of confinement. He further alleges that Defendants Thomas

Schmidt and Blake Sellers showed deliberate indifference to his serious medical needs after he

                                                 1
Case 3:18-cv-00203-SMY Document 110 Filed 08/12/20 Page 2 of 15 Page ID #610




sustained a head injury on July 23, 2017.

        Plaintiff filed an Amended Complaint in this case on April 23, 2018 (Doc. 22) and was

allowed to proceed on the following claims based on the Court’s threshold review pursuant to 28

U.S.C. § 1915A (Doc. 26):

        Count 1:          Defendants Kotzmanis, Rushing, and Bassett showed deliberate
                          indifference to Plaintiff’s serious medical and mental health needs
                          involving his depression and anxiety in violation of the Fourteenth
                          Amendment.

        Count 2:          Defendants Kotzmanis, Rushing, and Bassett showed deliberate
                          indifference to Plaintiff’s serious dental needs, ultimately resulting
                          in Plaintiff having seven teeth removed, in violation of the
                          Fourteenth Amendment.

        Count 3:          Defendant Schmidt subjected Plaintiff to unconstitutional
                          conditions of confinement while he was housed in Block A, South,
                          when Plaintiff was forced to drink hot water in violation of the
                          Fourteenth Amendment.

        Count 4:          Defendants Schmidt and Sellers showed deliberate indifference to
                          Plaintiff’s serious medical needs resulting from a head injury on July
                          23, 2017, in violation of the Fourteenth Amendment. 1

                                                  Facts

        Construed in the light most favorable to Plaintiff, the evidence and reasonable inferences

establish the following facts relevant to the pending summary judgment motion: Plaintiff suffered

from various health issues prior to his incarceration. He was prescribed Xanax for a severe anxiety

disorder in 2003. (Doc. 1, p. 6). In 2006, he underwent surgery for bowel issues, including a

bowel rupture. (Id., p. 7). Plaintiff alleges that he is an undiagnosed alcoholic and suffers from

alcohol withdrawal, which causes him problems eating and using the restroom. (Id.)




1
  The threshold review of Plaintiff’s Amended Complaint listed Schmidt as the intended defendant in Count 3.
Defendants argue, and Plaintiff agrees, that Schmidt was not intended to be a party to this claim. Plaintiff contends
that Kotzmanis, Rushing, and Bassett were the intended defendants.
                                                          2
Case 3:18-cv-00203-SMY Document 110 Filed 08/12/20 Page 3 of 15 Page ID #611




                                    Mental Health Treatment

       During the time Plaintiff was detained, the Jail had a contract with Chestnut Health Systems

(“Chestnut”) for the referral of inmates for mental health services. (Doc. 108-1, pp. 15-16).

Chestnut is a mental health and substance abuse provider that provided general mental health

services to inmates at the jail in 2017. (Id., p. 17). Kotzmanis, Rushing, and Bassett each testified

that they had training in recognizing mental health issues in inmates and that they were authorized

to refer inmates for treatment with a Chestnut counselor, also known as “Crisis,” if an inmate

requested it or if an inmate appeared depressed or sad. (Doc. 107-18, pp. 37-38, 46-47; Doc. 107-

27, pp. 14, 34; Doc. 107-29, pp. 16, 33-35, 44).

       Kotzmanis and Rushing testified that Chestnut had a policy of only accepting suicidal

inmates, but neither knew the exact date the policy was implemented. (Doc. 107-18, pp. 34-35;

Doc. 107-27, pp. 32-33). Bassett testified that the Jail did not have a suicide policy in place until

2019. (Doc. 107-29, pp. 34-35). Julie Brugger, a representative from Chestnut, testified that

Chestnut’s policy at the time Plaintiff was detained was to accept any referral made by the jail for

Crisis, regardless of whether an inmate was suicidal or not. (Doc. 108-1, p. 19).

       On February 1, 2017 Plaintiff received a medical screening as part of the jail booking

process. The screening was performed by Kotzmanis, a licensed practical nurse. (Doc. 107-20;

Doc. 107-27, p. 53). Plaintiff told Kotzmanis about his history with anxiety, and he was continued

on his prescription for Xanax. Plaintiff also began a regimen of other anxiety and depression

medications. (Doc. 107-20; Doc. 107-19; Doc. 107-18, p. 100).

       Shortly after being booked into the Jail, Plaintiff began to experience increased anxiety and

depression. On February 9, 2017, Plaintiff submitted a sick call slip stating: “Feeling depressed

and can’t cry …Need to talk to someone. Missing my son and family bad. Would like to talk to


                                                   3
Case 3:18-cv-00203-SMY Document 110 Filed 08/12/20 Page 4 of 15 Page ID #612




someone in the crisis center.” (Doc. 107-2). Plaintiff was evaluated by Bassett, a licensed practical

nurse, on February 10, 2017. Plaintiff’s Xanax dosage was increased, but he was not referred to

Chestnut. (Doc. 107-1, p. 46; Doc. 107-29, p. 40, 42-43).

       On March 21, 2017, Plaintiff submitted a sick call slip that included a request for an

increase in Xanax. (Doc. 107-3). He was evaluated by Rushing, a licensed practical nurse, on

March 22, 2017. (Doc. 107-1, p. 48; Doc. 107-18, p. 81). Plaintiff’s Xanax dosage was not

increased after Rushing’s evaluation. (Doc. 107-19).

       Plaintiff submitted a sick call slip on April 3, 2017 stating that his Xanax was not working

and that he needed an increased dosage. He reported that he was suffering from sleeplessness, a

lack of appetite, depression due to the recent death of his son, bouts of crying, and indicated that

he wanted to speak with a doctor. (Doc. 107-4). Plaintiff was evaluated by jail medical staff on

April 4, 2017 and his Xanax dosage was increased. Dr. Blankenship, the jail’s physician, reviewed

Plaintiff’s chart and confirmed the dosage adjustment. (Doc. 107-18, 83-84; Doc. 107-19).

       On April 13, 2017, Plaintiff submitted a sick call slip stating: ”I am having a hard time

dealing with all this… I need help please…” (Doc. 107-5). He requested an increase in Xanax,

noting issues with sleeping, weight loss, and depression. (Doc. 107-18, p. 88). Plaintiff was

evaluated by Rushing and Dr. Blankenship on April 14, 2017. (Id., p. 89). His Xanax dosage was

increased and he was prescribed Desyrel, a psychotropic medication. (Doc. 107-18, p. 88; Doc.

107-19).

       On April 29, 2017, Plaintiff submitted a sick call slip stating he was suffering from

sleeplessness and requesting a change in his sleep medication. (Doc. 107-23; Doc. 107-29, p. 52).

Plaintiff was evaluated by Bassett on April 30, 2017 and his sleeping medication was discontinued

after the appointment. (Doc. 107-29, p. 52).


                                                 4
Case 3:18-cv-00203-SMY Document 110 Filed 08/12/20 Page 5 of 15 Page ID #613




       Plaintiff submitted a sick call slip on May 2, 2017 requesting more medication for

depression, stating: “Not doing very good with all this.” He asked to see the doctor if the nurses

could not help him. (Doc. 107-6). Plaintiff was evaluated by Rushing on May 3, 2017 and his

depression medication was not changed. (Doc. 107-1, p. 56, and Doc. 107-18, pp. 92-3).

       On May 30, 2017, Plaintiff submitted a sick call slip requesting that the Prozac he was

prescribed on May 27, 2017 be discontinued. (Doc. 107-9). On May 31, 2017, Plaintiff was

evaluated by Rushing who explained that Plaintiff needed to wait a few days to determine if the

medication was effective. (Doc. 107-1, p. 62; Doc. 107-18, pp. 99-100).

       On May 31, 2017 and June 1, 2017, Plaintiff submitted sick call slips reporting continued

issues with sleeplessness and Prozac. (Doc. 107-10; Doc. 107-11). Plaintiff was evaluated by

medical staff on June 1, 2017, and Dr. Blankenship discontinued his Prozac prescription and placed

him on Sinequan. (Doc. 107-18, p. 102).

       On June 21, 2017, Plaintiff submitted a sick call slip requesting the discontinuation of his

sleep medication and an increase in his dosage of Xanax. He noted issues with random bouts of

crying, fast breathing, and anxiety. (Doc. 107-14). Plaintiff refused to be seen by medical staff

and submitted a second sick call slip later that day cancelling his first request. (Doc. 107-1, p. 75;

Doc. 107-15).

       Plaintiff submitted a sick call slip on July 22, 2017 again requesting an increase in his

Xanax dosage and stating that he felt like his head was going to explode, that he was having trouble

breathing, and that he had neck pain due to his anxiety. (Doc. 107-16). He was evaluated by

Kotzmanis on July 23, 2017 and denied having thoughts of self-harm. (Doc. 107-27, p. 65).

Plaintiff’s Xanax dosage was not changed. (Doc. 107-19).

       On August 10, 2017, Plaintiff wrote a note stating he was having thoughts of killing himself


                                                  5
Case 3:18-cv-00203-SMY Document 110 Filed 08/12/20 Page 6 of 15 Page ID #614




and gave the note to Officer Harold Wilson. (Doc. 107-1, p 80-82). He was placed on suicide

watch and was referred to Crisis to speak with a mental health counselor at Chestnut. (Id.).

Plaintiff never informed jail staff that he was suicidal prior to August 10, 2017. (Id. at 108).

                                          Dental Treatment

         Plaintiff claims that his teeth were “bad” prior to his incarceration at the Jail and that they

needed work. (Doc. 107-1, p. 48). He did not inform the Jail of his dental needs at his initial

medical screening on February 1, 2017. (Doc. 107-20). At the time of Plaintiff’s detention, the

Jail provided inmates with access both to dental examinations by the jail medical staff and

examinations by an external dentist.

         During their depositions, the defendant nurses each testified that they received training for

identifying medical issues related to an inmate’s mouth, including dental issues. (Doc. 107-18, p.

30; Doc. 107-29, p. 14; Doc. 107-27, p. 13). Rushing testified the nurses were trained to identify

abscesses, infections, fever, redness, broken teeth, or conditions that warranted antibiotics. (Doc.

107-18, p. 30). The nurses were authorized to refer inmates to an external dentist by adding the

inmate’s name to a list of dental appointments. (Id., p. 54). Inmates are placed on the dental list

if they voice dental complaints, exhibit broken teeth, pain, or swelling. (Doc. 107-18, p. 52; Doc.

107-27, p. 22). Typically, two detainees were seen by the dentist each month. (Doc. 107-18, p.

55). Before being seen by the dentist, an inmate must be evaluated by the jail medical staff to

determine if there is a need for antibiotics or pain medication. (Doc. 107-18, p. 53). Nurses at the

Jail were authorized to have an inmate’s appointment “bumped up” the dental list to see a dentist

sooner depending on the severity of the inmate’s dental issues. (Doc. 107-18, p. 61). Inmates

could be “bumped up” the list for multiple abscesses, severe swelling, or an emergency situation.

(Id.).


                                                   6
Case 3:18-cv-00203-SMY Document 110 Filed 08/12/20 Page 7 of 15 Page ID #615




       Plaintiff first complained about his dental issues on March 21, 2017 by submitting a sick

call slip requesting that his teeth be pulled. (Doc. 107-3). Plaintiff was evaluated by Rushing on

March 22, 2017. (Doc. 107-1, p. 48; Doc. 107-18, p. 81). During the evaluation, Rushing noted

that Plaintiff had “broken teeth,” but she did not observe any swelling, redness, or bleeding. (Doc.

107-18, p. 81, 86). On that same day, Bassett noted that Plaintiff had been placed on the dental

list for an appointment in June of 2017. (Doc. 107-29, p. 46; Doc. 107-28). Plaintiff was not

placed on pain medication. (Doc. 107-19).

       Plaintiff’s medical records show that on April 26, 2017, a member of the jail medical staff

scheduled him for an outside dental care appointment for June 27, 2017. (Doc. 107-28; Doc. 107-

27, p. 30). On May 29, 2017, Plaintiff submitted a sick call slip complaining of tooth pain and

requesting an alternative drink to milk. (Doc. 107-8). He was seen by Rushing on May 30, 2017

and was prescribed Erythromycin, an antibiotic, and Motrin for pain. (Doc. 107-1, p. 61; Doc.

107-18, p. 98-9; Doc. 107-19).

       On June 9, 2017, Plaintiff submitted a sick call slip inquiring about whether he had been

placed on the dental appointment list. (Doc. 107-12). Plaintiff was evaluated by Rushing on June

10, 2017 and was informed that he would see the dentist later that month. (Doc. 107-1, p. 70; Doc.

107-18, p. 101). On June 17, 2017, Plaintiff submitted a sick call slip complaining of tooth pain

(Doc. 107-13) and was evaluated by Rushing that day. (Doc. 107-1, p. 71; Doc. 107-18, p. 104).

Rushing noted that Plaintiff was still taking Motrin. (Doc. 107-18, p. 104). Plaintiff was seen by

an external dentist, Dr. English, on June 24, 2017 and had seven teeth extracted during the

appointment. (Doc. 107-1, p. 83).

       Plaintiff testified that his dental issues were exacerbated during his detention because he

was placed in cells that only dispensed hot water. (Doc. 107-1, pp. 83-85). He needed cold water


                                                 7
Case 3:18-cv-00203-SMY Document 110 Filed 08/12/20 Page 8 of 15 Page ID #616




due to his dental condition and hot water caused him dental pain. (Id. at 86). On, April 20, 2017,

Plaintiff submitted a sick call slip requesting an alternative drink option because the milk he was

given was making him sick and the water in his cell was hot. (Doc. 107-21). Plaintiff was not

examined, but he was told by Kotzmanis to drink water. (Doc. 107-21; Doc. 107-18, p. 91).

       On April 25, 2017, Plaintiff submitted a sick call slip stating there was still no cold water

in his cell. (Doc. 107-22). Plaintiff was seen by Bassett on April 26, 2017 and told to drink water.

(Doc. 107-29, p. 48). Bassett testified that the jail medical staff does not have the authority to

direct what inmates may drink in their cells or to adjust the water temperature in the cells. (Doc.

107-29, p. 48-51).

       On May 29, 2017, Plaintiff submitted a sick call slip complaining of tooth pain and

requesting an alternative drink to milk. (Doc. 107-8). Plaintiff was seen by Rushing on May 30,

2017 and prescribed pain medication and antibiotics for his teeth. His drinking conditions were

not addressed. (Doc. 107-1, p. 61; Doc. 107-18, pp. 98-99; Doc. 107-19).

                                   Treatment of Head Injury

       Around 9:30 p.m. on July 23, 2017, Plaintiff informed Schmidt, a deputy, that he hit his

head on the chuckhole and cut his forehead. (Doc. 107-1, p. 89; Doc. 107-25, p. 35). At the time

of Plaintiff’s injury, jail medical staff were not present because the incident occurred after the

nightly lockdown. (Doc. 107-17, p. 28). Plaintiff showed Schmidt the laceration, but it was not

bleeding by the time Schmidt saw it. (Doc. 107-25, p. 42). At his deposition, Plaintiff described

the cut on his head as a “big hunk of skin” that he could “pull up and down.” (Doc. 107-1, p. 92).

Plaintiff did not suggest to Schmidt that he had lost consciousness upon hitting his head on the

chuckhole (Doc. 107-1, p. 92) and he was not slurring his speech when communicating with

Schmidt. (Doc. 107-25, p. 42).


                                                 8
Case 3:18-cv-00203-SMY Document 110 Filed 08/12/20 Page 9 of 15 Page ID #617




       Immediately after Plaintiff told Schmidt about his injury, Schmidt escorted Plaintiff to the

infirmary and contacted Sellers, a sergeant and the shift supervisor on duty. Upon arriving in the

infirmary, Sellers evaluated and cleaned Plaintiff’s head wound, determined that stitches were not

required, and applied a Steri-strip. (Doc. 107-17, p. 24; Doc. 107-18, p. 45). After receiving

medical treatment from Sellers, Plaintiff was escorted back to his cell by Schmidt, who then filed

a referral form for Plaintiff to be seen by jail medical staff the next morning. (Doc. 108-3; Doc.

107-26; Doc. 107-18, p. 52). Sellers testified that he did not contact the jail medical staff because,

to his knowledge, Plaintiff had not lost consciousness and the laceration on Plaintiff’s head was

not bleeding. (Doc. 107-25, p. 44; Doc. 107-17, p. 7).

       Under § 1100.5(a) of the Madison County SO Custody Manual, jail deputies are authorized

to provide treatment in medical emergencies. (Doc. 108-2, 1100.5(a)). The Manual states: “It is

understood that deputies are prohibited from giving medical advice or treatment to detainees unless

authorized by medical staff or in a medical emergency.” (Doc. 108-2, § 1100.5(a)). Schmidt

testified at his deposition that he was trained to determine which injuries required stitches. (Doc.

107-25, p. 50). At the time of Plaintiff’s incident, however, Schmidt did not believe Plaintiff

needed to be taken to the hospital, stating that Plaintiff’s forehead injury was minor and not an

emergency. (Doc. 107-25, p. 46-49). Sellers testified that Plaintiff’s injury was a medical

emergency and that as a deputy, he was authorized to provide emergency medical treatment and

did so. (Doc. 107-17, p. 16-17).

       Plaintiff’s head injury was evaluated by medical staff on July 24, 2017 and July 25, 2017.

(Doc. 107-1, p. 105). Rushing evaluated Plaintiff on July 24, 2017 and did not observe any signs

of a concussion or other head injuries. (Doc. 107-18, p. 109). Dr. Blankenship performed a follow-

up evaluation on July 25, 2017. (Doc. 107-18, p. 111). Neither Rushing nor Dr. Blankenship


                                                  9
Case 3:18-cv-00203-SMY Document 110 Filed 08/12/20 Page 10 of 15 Page ID #618




thought that Plaintiff required stiches. (Id.). Plaintiff claims that, because he did not receive

stiches, he has a scar and thin skin where he was injured. (Doc. 107-1, pp. 95-97).

                                            Discussion

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” FED.R.CIV.P. 56(a).

A genuine issue of material fact remains “if the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

“On the other hand, where the factual record taken as a whole could not lead a rational trier of fact

to find for the non-moving party, there is nothing for a jury to do.” Bunn v. Khoury Enterpr., Inc.,

753 F.3d 676, 682 (7th Cir. 2014).    In deciding a summary judgment motion, the district court

views the facts in the light most favorable to, and draws all reasonable inferences in favor of, the

nonmoving party. Anderson v. Donahoe, 699 F.3d 989, 994 (7th Cir. 2012).

                    Count 1 - Defendants Kotzmanis, Rushing, and Bassett
                         for Inadequate Mental Health Treatment

       The constitutional rights of pretrial detainees are derived from the Due Process Clause of

the Fourteenth Amendment. See, Smith v. Dart, 803 F.3d 304, 309 (7th Cir. 2015). That is, pretrial

detainees are to remain free from punishment. And, following the Seventh Circuit’s recent

decision in Miranda v. County of Lake, 900 F.3d 335, 351-352 (7th Cir. 2018), a pretrial detainee’s

Fourteenth Amendment right to medical care is violated if: (1) the detainee had an objectively

serious medical need; (2) the defendant made an intentional act with regard to the plaintiff’s

medical need; (3) that act was objectively unreasonable under the circumstances in terms of

treating or assessing the patient’s serious medical need; and (4) the defendant “acted purposefully,

knowingly, or perhaps even recklessly” with respect to the risk of harm. 900 F.3d at 353-354.

Thus, the question to be answered is whether, given the totality of the circumstances, the individual

                                                 10
Case 3:18-cv-00203-SMY Document 110 Filed 08/12/20 Page 11 of 15 Page ID #619




alleged to have provided inadequate medical care or inadequate access to medical care responded

in an objectively reasonable manner. See McCann v. Ogle County, Illinois, 909 F.3d 881, 886 (7th

Cir. 2018).

       Defendants do not dispute that Plaintiff’s mental health needs presented an objectively

serious medical condition, but argue that they provided appropriate mental health treatment to

Plaintiff because he was routinely seen by the jail medical staff and consistently prescribed

medication for his mental health issues. Plaintiff argues that Defendants’ failure to refer him for

“Crisis” mental health services was objectively unreasonable under the circumstances because of

the severity of his condition, his repeated reports that treatment was not working, and the ease with

which they could have made the referral.

        Plaintiff first requested a Crisis referral on February 9, 2017, but was not referred for

outside mental health treatment until he threatened suicide on August 10, 2017. During the

intervening six months, Plaintiff submitted ten sick call slips requesting various adjustments to his

mental health treatment. Defendants repeatedly responded by adding new medications or adjusting

his medication dosages, all without signs of success based on his persistent complaints.

Nevertheless, Defendants argue that their evaluations of Plaintiff during this period establish that

he was being appropriately treated by medical staff and that it was unnecessary to refer him to

Crisis until he threatened suicide.

         It is unclear whether the Jail had a suicide-related referral policy for referrals to Chestnut

while Plaintiff was a detainee. According to Kotzmanis and Rushing, such a policy existed in

2017, but Bassett testified that there was no policy in place until 2019. Relatedly, a Chestnut

representative testified that Crisis would have accepted any referral from the Jail during the

relevant time period. That said, the existence or absence of a jail policy, in and of itself, is not


                                                  11
Case 3:18-cv-00203-SMY Document 110 Filed 08/12/20 Page 12 of 15 Page ID #620




determinative of the reasonableness of Defendants’ actions.

       In view of the number and nature of mental health sick call slips submitted by Plaintiff in

conjunction with his request for a referral request and his eventual threat of suicide, a jury could

reasonably conclude that prescriptive treatment provided in lieu of a referral to Crisis was an

insufficient and unconstitutional response to Plaintiff’s mental health needs. See, e.g., Greeno v.

Daley, 414 F.3d 645, 655 (7th Cir. 2005) (finding that a reasonable juror could conclude that a

doctor who refused to refer an inmate to a specialist over a two-year period was deliberately

indifferent). A medical professional’s choice of an easier, less efficacious treatment can rise to the

level of a constitutional violation where the treatment is known to be ineffective but is chosen

anyway. Here, the record would support a finding that Defendants opted to continue down the

path of providing ineffective treatment for Plaintiff’s worsening mental health status. Berry v.

Peterman, 604 F.3d 435, 441 (7th Cir. 2010). Because a genuine dispute of material fact exists as

to whether the conduct of Kotzmanis, Rushing, and Bassett was objectively reasonable, they are

not entitled to summary judgment on Plaintiff’s claim of inadequate mental health treatment.

                    Count 2 - Defendants Kotzmanis, Rushing, and Bassett
                              for Inadequate Dental Treatment

       The record also establishes that Plaintiff’s dental issues presented an objectively serious

medical condition as tooth decay can cause pain and is associated with a risk of infection. Berry,

604 F.3d at 440. And, Plaintiff contends that the 3-month delay in him receiving dental treatment

caused him unnecessary pain. Defendants contend that their response to Plaintiff’s dental needs

was appropriate because he was routinely evaluated, was given pain medication and antibiotics,

and was placed on a waitlist to see an external dentist.

       Based on existing policy, Defendants had the ability to move up Plaintiff’s dental

appointment. According to Defendants, the June 24, 2017 appointment made for Plaintiff was the

                                                 12
Case 3:18-cv-00203-SMY Document 110 Filed 08/12/20 Page 13 of 15 Page ID #621




earliest appointment available. At the same time, however, they also maintain that he was not

“bumped up” the list because in their judgment, his situation did not present an emergency. In

Berry, the Seventh Circuit concluded that a physician was not entitled to summary judgment where

the evidence showed that she chose to continue treating an inmate’s severe dental pain instead of

referring him to a dentist, even when her attempts at pain management were ineffective. Berry,

604 F.3d at 442. The Court specifically found that “[t]he medical records and Berry's steady

complaints of escalating pain indicate that the delay unreasonably prolonged Berry's suffering,

making summary judgment inappropriate.” Id. Summary Judgment is likewise inappropriate here.

Plaintiff’s dental issues were objectively serious – ultimately necessitating the extraction of 7 teeth.

A jury could reasonably conclude that a 3-month delay in treatment, based at least in part on

Defendant’s determination that Plaintiff’s condition did not amount to an emergency

notwithstanding his continual complaints, was objectively unreasonable. As such, Plaintiff’s claim

against Kotzmanis, Rushing, and Bassett for inadequate dental treatment also survives summary

judgment.

                 Count 3 - Unconstitutional Conditions of Confinement Claim

       The Miranda standard has been extended to all conditions-of-confinement claims brought

by pretrial detainees. See, Hardeman v. Curran, 933 F.3d 816, 823 (7th Cir. 2019). However,

because only “objectively [and] sufficiently serious” deprivations are actionable as a violation of

the Constitution, a detainee still “must show that he is incarcerated under conditions posing a

substantial risk of serious harm.” Farmer v. Brennan, 511 U.S. 825, 834 (1994). Conditions of

confinement are “sufficiently serious” when they “deny [a detainee] the ‘minimal civilized

measure of life’s necessities.’” Isby v. Brown, 856 F.3d 508, 521 (7th Cir. 2017)(quoting Rhodes

v. Chapman, 452 U.S. 337, 347 (1981)). The failure to provide adequate conditions of confinement


                                                  13
Case 3:18-cv-00203-SMY Document 110 Filed 08/12/20 Page 14 of 15 Page ID #622




runs afoul of the due process clause if a plaintiff makes an objective showing of a sufficiently

serious condition of confinement, and establishes that a defendant’s conduct was objectively

unreasonable. Miranda, 900 F.3d at 352-353.

       In his Amended Complaint, Plaintiff alleges that he told Schmidt and other officers about

the issue with hot water in his cell. (Doc. 22, p. 4). However, during his deposition, he clarified

that he intended to bring Count 3 against Kotzmanis, Rushing, and Bassett and that Schmidt knew

nothing about the hot water. (Doc. 107-1, p. 23). Moreover, Plaintiff failed to amend his

Complaint to assert this claim against Defendants Kotzmanis, Rushing, and Bassett. Accordingly,

Defendants are entitled to summary judgment on Count 3.

                          Count 4 - Defendants Sellers and Schmidt
                for Inadequate Medical Treatment of Plaintiff’s Head Wound

       Defendants maintain that Plaintiff was not bleeding, did not lose consciousness, and did

not require stitches or a trip to the emergency room for his head injury on July 23, 2017. Sellers

cleaned the wound and put a Steri-strip on it, and Schmidt put in a referral for Plaintiff to see

healthcare staff the following morning. At his deposition, however, Plaintiff testified that he got

dizzy, fell, and lost consciousness, and that when he awoke, he had a gash on his head that needed

stitches. Notwithstanding Plaintiff’s opinion, there is no evidence that the cut on his head required

stitches. A nurse and a doctor examined the injury within 2 days after Plaintiff’s fall, and

concluded that stitches and other emergency measures were unnecessary.

       The issue is whether Defendants acted objectively reasonably. The Court finds, as a matter

of law, that they did. Upon learning of Plaintiff’s injury, Schmidt immediately contacted his

supervisor, Sellers, for assistance. The medical staff was gone for the day, and Sellers did not call

for assistance. Jail policy allowed Sellers to treat Plaintiff’s wound and he did so. On these facts,

Count 4 is subject to summary dismissal.

                                                 14
Case 3:18-cv-00203-SMY Document 110 Filed 08/12/20 Page 15 of 15 Page ID #623




                                             Conclusion

       For the foregoing reasons, Defendants’ Motion for Summary Judgment is GRANTED in

part and DENIED in part. The motion is DENIED on the claims in Counts 1 and 2 against

Kotzmanis, Bassett, and Rushing, and is GRANTED as to the claims asserted in Counts 3 and 4.

       At the close of the case, the Clerk of Court shall enter judgment in favor of Defendants

Schmidt, Kotzmanis, Bassett, and Rushing and against Plaintiff on Count 3 and in favor of

Defendants Schmidt and Sellers and against Plaintiff on Count 4.

       Plaintiff’s claims against Defendants Kotzmanis, Bassett, and Rushing in Counts 1 and 2

remain pending and shall proceed to trial.

       IT IS SO ORDERED.

       DATED: August 12, 2020


                                                     s/ Staci M. Yandle_____
                                                     STACI M. YANDLE
                                                     United States District Judge




                                                15
